MEMORANDUM **
Ponciano Alfonso Ayala Corrales and Maria Elena Ayala-Chaves, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) orders dismissing their appeal from an immigration judge’s decision denying their applications for cancellation of *472removal and denying their motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings, Ram, v. INS, 243 F.3d 510, 516 (9th Cir.2001) and for abuse of discretion the denial of a motion to reopen, Iturribania v. INS, 321 F.3d 889, 894 (9th Cir.2003). We dismiss in part and deny in part the petition for review in No. 06-72700 and we deny the petition for review in No. 06-74768.
We lack jurisdiction to review the agency’s discretionary determination that petitioners failed to show exceptional and extremely unusual hardship to qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
Petitioners’ contention that the BIA violated their due process rights by disregarding their evidence of hardship on appeal is not supported by the record and therefore does not amount to a colorable constitutional claim. See id.
We are unpersuaded by petitioners’ contention that the IJ violated due process by making factual findings not supported by the record and failing to cite to BIA precedent. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error and prejudice to prevail on a due process claim).
The BIA did not abuse its discretion by denying petitioners’ motion to reopen because the BIA considered the evidence they submitted and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (The BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational or contrary to law.”).
No. 06-72700: PETITION FOR REVIEW DISMISSED in part; DENIED in part.
No. 06-74768: PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.